Citation Nr: 0420988	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  98-08 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected arthritis of the right knee with functional 
limitation, evaluated as 10 percent disabling from 
November18, 1997 to April 20, 2000, and as 20 percent 
disabling from April 21, 2000.  

2.  Entitlement to an increased rating for the service-
connected residuals of a fractured right knee with 
instability, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the RO, which 
increased the rating for the veteran's right knee disability 
from noncompensable to 20 percent disabling.  

The veteran testified before a hearing officer at the RO in 
September 1998.  A transcript of the hearing has been 
associated with the claims folder.

In January 2000, the Board remanded the veteran's case to the 
RO for additional development and adjudication.  The 
veteran's case was again remanded in July 2003.  

In September 2003, the RO determined that separate 
evaluations for the service-connected residuals of a 
fractured right knee and arthritis of the right knee were 
warranted.  

With regard to the veteran's arthritis, the RO determined 
that a 10 percent evaluation was applicable from November 18, 
1997 to April 20, 2000 and that a 20 percent evaluation was 
warranted beginning on April 21, 2000.  The RO also concluded 
that a 30 percent evaluation was warranted for the residuals 
of the fractured right knee, effective on November 18, 1997.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The service-connected arthritis of the right knee is 
shown to be severe and to be manifested by a functional loss 
due to pain that more nearly reflects that of limitation of 
flexion to 15 degrees since November 18, 1997.  

3.  The service-connected residuals of a fractured right knee 
are not shown to have been manifested by more than severe 
instability.  



CONCLUSIONS OF LAW

1.  For the period beginning on November 18, 1997, the 
criteria for the assignment of an evaluation of 30 percent 
for the service-connected arthritis based on limitation of 
motion have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5003, 5010, 5260, 5261 (2003).  

3.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected residuals of a 
fractured right knee based on instability have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a including Diagnostic Codes 5256, 5257, 5260, 
5261, 5262 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

Service connection was initially granted for the residuals of 
a fractured right patella in September 1949.  

A December 1995 report of initial examination by G.H.R., M.D. 
indicates that the veteran had tenderness along the medial 
aspect of his right knee.  The knee opened up about three 
degrees to varus stress.  The veteran had marked tenderness 
anteriorly as well, with patellofemoral crepitation.  He had 
crepitation throughout the range of motion.  He lacked five 
degrees of full extension and could flex to 110 degrees.  
There was no evidence of any major anterior or posterior 
instability.  

The doctor pointed out that the only evidence of instability 
was to the valgus stress, which he opined was caused by wear 
and tear on the medial side.  The X-rays revealed severe 
osteoarthritis.  He suggested an anti-inflammatory and 
indicated that the veteran might eventually require a total 
knee replacement.  

The veteran submitted the instant claim for increase in 
November 1997.  He noted that his right knee disability 
hampered his mobility.  

A VA examination was conducted in March 1998.  The veteran 
reported gradually increasing right knee pain.  He indicated 
that his knee frequently swelled and that he had limitation 
of motion.  He stated that his private orthopedic surgeon had 
recommended a total knee replacement because of the arthritic 
changes in his knee.  

The veteran endorsed occasional locking and giving way of his 
right knee.  On examination, the veteran had motion from zero 
to 110 degrees.  There was considerable atrophy of the right 
thigh and calf.  There was 1+ effusion with a very positive 
patella test.  There was a varus deformity of the knee and 
tenderness along the medial joint line.  There were palpable 
spurs on the medial tibial joint line.  

The diagnoses were those of severe degenerative joint 
disease, limitation of motion, and severe chondromalacia of 
the right knee.  The examiner indicated that the veteran's 
right knee problems were very disabling in that they impeded 
his ambulation and required him to use a cane.  He noted, 
however, that any type of surgical reconstruction had been 
postponed because the veteran had undergone a triple-vessel 
bypass in January 1998.  

An April 1998 VA treatment note indicates that the veteran 
was fitted with a combined instability brace for his right 
knee.  

The veteran testified before a Hearing Officer at the RO in 
September 1998.  He stated that he wore his knee brace all of 
the time and that his knee was very unstable.  He indicated 
that he had pain most of the time and that the pain sometimes 
woke him up at night.  He testified that the knee replacement 
surgery had been considered.  He stated that he was on 
medication for his arthritis.  

The veteran was afforded an additional VA examination in 
April 2000.  He complained of having pain primarily along the 
medial joint line associated with walking.  He stated that he 
could not walk any distance greater than 500 feet without a 
significant increase in pain.  He also reported difficulty 
climbing stairs in an alternating pattern, noting that he had 
to climb them one at a time.  

The veteran reported a subjective complaint of weakness.  He 
also indicated that he had stiffness, regular swelling, 
instability and giving away of the right knee.  He stated 
that his brace helped significantly.  He had no complaints of 
heat or redness changes.  He had no complaint of locking.  He 
could not state whether he had fatigability or lack of 
endurance.  He indicated that pain stopped him first.  He did 
not report flare-ups except that he had increased pain with 
rainy weather.  

The veteran indicated that he had been unable to enjoy 
recreational activities for the previous five to seven years 
due to increasing pain.  He also stated that his decrease in 
activity was also due to his cardiac status.  

On examination, the veteran ambulated with a cane.  He was 
noted to use a double metal upright brace with medial and 
lateral support.  He indicated that he used the brace most of 
the time and used the cane at all times.  The range of motion 
testing revealed 115 degrees of flexion.  The veteran lacked 
three degrees of extension.  There was slight instability on 
valgus load.  No medial collateral ligament laxity was noted.  
The ligamentous structures were otherwise intact.  

Provocative testing revealed positive patellar grind for 
patellofemoral pain.  There was poor development of the 
vastus medialis on the right, and a mild to moderate varus 
deformity.  Palpation produced tenderness over the medial 
joint line.  

The veteran also had patellar facet tenderness and a mild 
effusion.  Knee flexor and extensor strength was full.  The 
examiner noted that he did not appreciate any fatigability on 
repetitive testing.  The examiner noted that X-ray studies 
performed in December 1995 had revealed severe 
osteoarthritis.  He concluded that repeat X-ray studies were 
not indicated.  

The diagnosis was that of injury to right knee while in 
service.  The examiner noted that the veteran had limitation 
of motion and instability on valgus load, pain on walking, 
limitation of functional activities and X-ray evidence of 
degenerative joint disease.  He stated that the veteran was 
not a candidate for total knee replacement due to his cardiac 
status.  

The VA examiner opined that the veteran's pain limited his 
functional ability to enjoy recreational activities and his 
ability to walk great distances.  

By a rating decision of September 2003, the RO determined 
that a 30 percent evaluation was warranted for the service-
connected residuals of a fractured right knee manifested by 
instability.  

The RO also concluded that the veteran's arthritis of the 
right knee warranted a separate evaluation, and assigned a 10 
percent rating for the period on November 18, 1997 to April 
20, 2000, and a 20 percent evaluation on April 21, 2000.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this case, the initial AOJ (RO) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The United 
States Court of Appeals for Veterans Claims (Court) recently 
withdrew its opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) ("Pelegrini I") and issued another decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) ("Pelegrini II") in its stead.  

Pelegrini II held, in part, that when a VCAA notice, as 
required by 38 U.S.C. § 5103(a), was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a), 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Pelegrini II, slip op. at 14-15.  Instead, 
the appellant had the right to subsequent VCAA content-
complying notice and proper VA process.  Id.  

In the present case, the veteran's substantially complete 
application for an increased rating was received in November 
1997.   Thereafter, an April 1998 rating decision granted an 
increase to 20 percent for the veteran's right knee 
disability.  The veteran appealed from that decision.  

Only after that rating action was promulgated did the RO, in 
March and April 2002, provide notice to the claimant 
regarding what information and evidence necessary to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertained to the claim.  

The Board also observes that the veteran was advised, via a 
May 1998 Statement of the Case and Supplemental Statements of 
the Case in August 2001 and September 2003, of the 
information and evidence necessary to substantiate his claim.  

The veteran was also advised of the evidence necessary to 
substantiate his claim via the Board's January 2000 remand.  
Moreover, a June 2003 letter from the Board instructed the 
veteran that the Board had received additional evidence in 
the form of VA treatment records.  

The letters sent to the veteran advised him of the evidence 
necessary to substantiate his claim.  The letter informed the 
veteran that VA would obtain VA records that private records 
would be sought if the veteran supplied adequate information 
for each non-VA physician identified.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board concludes 
that the content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal at this time would not be prejudicial to the 
claimant.  


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2003).  

Ankylosis of the knee warrants a 30 percent evaluation where 
is at a favorable angle in full extension or in slight 
flexion between zero and 10 degrees.  A 40 percent evaluation 
is awarded when the ankylosis is in flexion between 10 and 20 
degrees, and a 50 percent evaluation applies when the 
ankylosis is in flexion between 20 and 45 degrees.  A 60 
percent evaluation is warranted where the ankylosis is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight 
or a 20 percent evaluation if it is moderate.  A 30 percent 
evaluation is warranted where such impairment is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees; a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees, 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  A 30 percent rating is for assignment for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  

Additional disability is show n when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  

For the period beginning on the date of filing of the claim 
for increase on November 18, 1997 the Board finds that the 
service-connected arthritis of the right knee is shown to be 
productive of a disability picture manifested by functional 
limitation due to pain that more nearly approximates that of 
limitation of flexion to 15 degrees.  Having reviewed the 
evidence pertaining to this period, the Board concludes that 
the assignment of a 30 percent rating is appropriate for the 
entire period of the appeal.  

The medical evidence submitted in connection with this appeal 
supports the veteran's assertions of having a significant 
loss of function due to pain.  The evidence shows that a 
right knee replacement has been recommended for the veteran 
due to severe degenerative joint changes involving the joint.  
In addition to the actual limitation of motion demonstrated 
in connection with the VA examinations, the Board finds an 
added level of incapacity due to pain equivalent of a severe 
functional limitation overall.  

As discussed hereinabove, the veteran is also in receipt of a 
30 percent evaluation for the service-connected residuals of 
a fractured right knee based on instability, pursuant to 
Diagnostic Code 5257.  A 30 percent evaluation is the maximum 
allowed pursuant to that diagnostic criteria.  

A higher evaluation is unavailable to the veteran pursuant to 
other diagnostic criteria pertaining to the knee.  There is 
no evidence of ankylosis.  There is also no evidence of 
malunion.  Moreover, as discussed above, the veteran does not 
suffer from limitation of motion of his right knee that is to 
a compensable level.  

Therefore, the Board finds that a higher rating for the 
service-connected residuals of a fractured right knee based 
on instability is not warranted.  

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter, but finds that 
the medical evidence preponderates in favor the veteran's 
claim for increase as discussed hereinabove.  



ORDER

An increased rating of 30 percent for the service-connected 
arthritis of the right knee based on limitation of motion 
beginning on November 18, 1997 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating for the service-connected residuals of a 
fractured right knee based on instability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



